DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
4.	Claims 1 to 10 are objected to because of the following formalities:  In claim 1, line 17, the term “and” is improper and should be changed to --with--. Claims 2 to 10 depend on claim 1 and as such are also objected.  Appropriate correction is required.
5.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.”  However, in paragraph 0041, lines 4 to 5, the language “and at an angle with the bottom surface of the cylinder” is note understood.  It is not clear how the first spiral inclined surface is at an angle with the bottom surface of the cylinder?   The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

In claim 1, lines 13 to 14, it is not clear how the at least one opening is at the end along the direction of projecting the second positioning point?  In view of drawing figure 1, the opening 114 is at the end along the direction of projecting the first positioning point.   Claims 2 to 10 depend on claim 1 and as such are also rejected.
In claims 5 and 7, the term “the cylinder” lacks a clear antecedent basis.
In claim 9, the terms “the upper lateral surface” and “the power circuit” lack a clear antecedent basis.
8.	Claims 1 to 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objection set forth in this Office action.
Claim 1 contains allowable subject matter including the light source assembly projecting the first positioning point and the second positioning point respectively along two directions of the straight line, the housing part sleeved on the periphery of the body part, the housing part and the body part displaceable relative to each other, the laser point projecting device assuming the first status and the light source assembly switched off when the body part displaces to the first position along the a direction of projecting the first positioning point, the laser point projecting device assuming the second status and the light source assembly activated when the body part displaces to the second position along the direction of projecting the second positioning point, the housing part provided with at least one opening at the end along the direction of projecting the first positioning point, and when the laser point projecting device assuming the second status, the hollow space is formed between the end of the housing part, close to the first positioning point, and the body part, and the opening acting as the observation window to communicate the hollow space with the external space.  
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Droishagen et al. is cited to show other pertinent the housing part and the body part displaceable relative to each other to adjust the lenses to modify the laser emitted radiation.  Shu et al. is cited to show other pertinent laser pointer with selectable pointer patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875